Citation Nr: 0926617	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of fracture of the 
right fifth finger.

2.  Entitlement to service connection for a disability 
manifested by hematuria and/or bleeding from the penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  Service-connected residuals of fractures of the right 
fifth finger are manifested by limitation of flexion in the 
PIP joint of the finger with pain due to periodic spasms and 
deformity due to a 30 degree angle of angulation at the PIP 
joint without any ankylosis and no more than mild sensory 
loss; the scar of the right fifth little finger is not 
painful, does not result in functional loss and is less than 
12 square inches.

2.  The competent evidence of record demonstrates that the 
Veteran's disability manifested by hematuria and/or bleeding 
from the penis is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of fractures of the right fifth 
finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5227-8516 (2008).

2.  A disability manifested by hematuria and/or bleeding from 
the penis was incurred in the Veteran's active duty service.  
38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in April 2003 and October 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.

With respect to the issue of an increased rating for 
residuals of fracture of the right fifth finger, the Board 
notes that during the course of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the October 2007 letter provided this notice to 
the Veteran.

In this case, the Veteran was provided pertinent information 
in the October 2007 VCAA notice letter.  Specifically, the 
October 2007 letter informed the Veteran of the need to 
provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
October 2007 letter provided the Veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges that the October 2007 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the April 2005 statement of the 
case.  

Under these circumstances, the Board finds that any VCAA 
notice error with respect to this provision of second element 
notice is non-prejudicial to the Veteran, and that the Board 
may proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

Additionally, the Board notes that on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2007 VCAA letter provided such notice.

The Board observes that the October 2007 letter was sent 
subsequent to the agency decision in August 2003.  However, 
the Board finds that any timing defect with regard to VCAA 
notice was harmless error.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this regard, the notice provided to the Veteran 
by this letter fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an April 
2009 supplemental statement of the case was provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, private treatment records and 
the December 2008 compensation and pension (C&P) examinations 
were reviewed in connection with adjudication of the 
Veteran's claims.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that VA examinations 
with respect to the issues of entitlement to an increased 
rating for service-connected residuals of right fifth finger 
fracture and entitlement to service connection for a 
disability manifested by hematuria and/or bleeding from the 
penis were obtained in December 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
The report shows that the examiners considered all of the 
pertinent evidence of record, to include VA treatment records 
dating from May 2006 to May 2008 and the statements of the 
Veteran, and relied on and cited to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examinations or opinions has been 
met.  38 C.F.R. § 3.159(c) (4) (2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

Analysis

I.  Increased Rating-Residuals of Right Fifth Finger 
Fracture

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected right finger disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected residuals of fractures of the 
right fifth finger has been assigned a 10 percent rating 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5227-8516 (2008).  The Veteran contends that the surgical 
correction for a fracture of the right fifth finger that he 
received while on active duty resulted in a decreased range 
of motion, a mild contracture, and numbness of the finger and 
that now causes the Veteran pain due to periodic spasms.  
Thus, he argues that his service-connected right fifth finger 
disability should be assigned a rating in excess of 10 
percent.

The Veteran is rated at 10 percent under DC 5227-8516.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).

Initially, the Board concludes that the Veteran is entitled 
to a rating of 10 percent, and no higher, for decreased 
sensation for light touch and sharp sensation along the right 
ulnar nerve distribution in the right hand under Diagnostic 
Code 8516.  

The Board observes that a 10 percent rating is applicable for 
mild, incomplete paralysis of the major ulnar nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2008).  According to 
the Rating Schedule, when the involvement of the nerve injury 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  Such is the present case.  
Additionally, the Board finds that the Veteran's sensory 
deficits, which are shown to be the result of his in- service 
surgical correction of a right fifth finger fracture, are not 
contemplated by the rating criteria for muscle, joint, or 
skin disabilities.  Thus, the Board concludes that the 
Veteran is entitled to a 10 percent rating for residuals 
surgical correction for a right fifth finger fracture that 
resulted in decreased sensation for light touch and sharp 
sensation along the right ulnar nerve distribution in the 
right hand.  A higher evaluation is not warranted as there is 
no evidence of any current nerve damage; as discussed above, 
the symptoms are wholly sensory.

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the Veteran's service-
connected disability, as a review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of a higher rating under this or any 
other diagnostic code.

The Board observes that the rating criteria for disabilities 
of the fingers were revised effective August 26, 2002.  As 
the Veteran filed his current claim for an increased rating 
in March 2003, only the revised rating criteria apply in this 
case.  The following Diagnostic Codes and Notes are relevant 
to little fingers.

Diagnostic Code 5227 provides that favorable or unfavorable 
ankylosis of the ring or little finger of either the major 
hand or the minor hand warrants a noncompensable evaluation 
and that it should be considered whether evaluation as 
amputation is warranted or whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand.  
Id.

Diagnostic Code 5230 provides that limitation of motion of 
the ring or little finger of either major or minor hand 
warrants a noncompensable evaluation for any limitation of 
motion.  Id.

As relevant to the ring and little fingers, the following 
rules apply in rating ankylosis or limitation of motion of 
single or multiple digits of the hand:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MCP (MCP) and 
PIP(PIP) joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MCP joint 
has a range of zero to 90 degrees of flexion, the PIP joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  The Board notes that the Veteran only has an 
injury to the fifth or little finger on his right hand and 
therefore this evaluation is not relevant.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the MCP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto; (ii) If both the MCP and PIP joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position; 
(iii) If only the MCP or PIP joint is ankylosed, and there is 
a gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis; (iv) If only the MCP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. . . .

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

In a July 2006 statement from the Veteran he noted that the 
severity of his residuals of a fracture of the right fifth 
finger had increased and the Board subsequently remanded for 
a new examination to evaluate the status of the Veteran's 
injury.  The Veteran was then afforded a December 2008 VA 
examination with regard to his right fifth finger disability.  
The December 2008 VA examiner reported right little finger 
flexion of the DIP joint to 70 degrees, PIP joint to flexion 
from 30 to 90 degrees, and MCP flexion to 90 degrees.  
Ankylosis was absent.  X-rays taken in conjunction with the 
examination showed mild contracture of the right fifth finger 
with a punctuate soft tissue metallic density along the 
superior outer surface at the head of the fifth proximal 
phalanx.  The examiner noted that there was no overall 
decrease in hand strength or hand dexterity.  The examiner 
also noted that there was no objective evidence of pain on 
active ROM or following repetitive motion.  The examiner does 
note that there is some limitation of motion with regard to 
active range of motion and that there is angulation deformity 
of the right fifth finger at the PIP joint, the angle of 
angulation is 30 degrees.  While there is decreased strength 
for pushing, pulling, and twisting in the right fifth finger, 
there is no decreased dexterity for twisting, probing, 
writing, touching and expression.  Finally the examiner notes 
that the Veteran's condition has mild effects on daily 
activities such as shopping, exercise, chores, traveling, and 
feeding; no effect on bathing, dressing, toileting, and 
grooming; and only moderate effects on sports and recreation.

Based on the above evidence, the Board finds that a rating in 
excess of 10 percent for service-connected residuals of 
fractures of the right fifth (little) finger is not supported 
by the evidence.  Here, there is no actual ankylosis present, 
favorable or unfavorable.  Moreover, this evidence does not 
support a finding that the disability more closely 
approximates amputation of the finger so as to warrant 
assignment of a separate or higher rating under the 
amputation codes because ankylosis of the MCP and PIP joints 
is not shown.  Further, the Board notes that no additional 
limitation due to fatigue, weakness, lack of endurance, or 
incoordination, is documented in the record, and the effects 
of pain in decreasing his functionality are contemplated does 
not result in symptomatology sufficient to warrant a 
compensable evaluation under the diagnostic codes pertaining 
to the fingers.  See Deluca.  Accordingly, the Board 
determines that a rating in excess of 10 percent is not 
warranted for the Veteran's service- connected residuals of 
fracture of the right fifth finger under the diagnostic codes 
pertaining to the fingers.

Additionally, the Board notes that a July 2004 VA examination 
noted that the Veteran had a scar on his finger from the in-
service surgical correction.  Scars that are painful on 
examination are entitled to a 10 percent rating under 38 
C.F.R.
§ 4.118, Diagnostic Code 7804 (2006).  Based on the July 2004 
record, a separate 10 percent rating is not warranted for the 
surgical scar located on the right fifth finger as there is 
no evidence indicating that the scar causes the Veteran pain.

A higher rating is not warranted for the surgical scar 
because there is no evidence that it is associated with 
underlying soft tissue damage or causes limited motion.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2006).  
Additionally, the scar does not exceed an area measuring 12 
square inches (77 sq. cm).  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  

As discussed above, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, there is no objective medical 
evidence showing that the Veteran has additional functional 
loss warranting an increased disability rating.  In the 
December 2008 VA examination report, the examiner noted no 
additional limitation of function due to pain, weakness, 
fatigue, incoordination, or lack of endurance after 
repetitive movements.  The Board acknowledges the Veteran's 
statements that during the periodic spasms of his right fifth 
finger, he experiences pain at the level of 8/10.  However, 
there is no indication, as noted above, that there is pain on 
active range of motion or following repetitive motion and no 
indication that the pain results in loss of function 
approximating the criteria required to evaluate the 
disability as an amputation.  The rating schedule does not 
require a separate rating for pain.  In this case, the 
assignment of a 10 percent disability rating adequately 
compensates the Veteran for his service-connected right fifth 
finger disability.  He has slight limitation of motion of the 
PIP joint in the right fifth finger and pain, but, as noted 
above, there is no evidence that the finger is ankylosed.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating.  The Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the Veteran's disability in his favor.  The 
Board has considered all other potentially applicable 
diagnostic codes, as discussed above, and the criteria for an 
increased evaluation have not been met.

As noted above, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the Veteran's service-
connected residuals of a fracture of the right fifth finger, 
as a review of the record, to include the medical evidence, 
fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes other than the ones discussed above.  

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's residuals of a fracture of the right fifth finger 
warrant a rating higher than 10 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2008).  Any limits on the 
Veteran's employability due to his disability have been 
contemplated in the above stated ratings under Diagnostic 
Code 5227-8516.  The evidence also does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 10 percent for the 
Veteran's service-connected residuals of a fracture of the 
right fifth finger.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Service connection--Hematuria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for a disability manifested by hematuria and/or 
bleeding from the penis which incurred while on active duty 
service.  

The Board notes that the Veteran's service treatment records 
dated June and August 1980 indicate that the Veteran 
presented with a rash in the groin area and sores on his 
penis.  The Board acknowledges that the Veteran was not 
diagnosed with intermittent hematuria during active service, 
however, the examiner in the December 2008 VA examination 
states that these were examples of episodes of intermittent 
hematuria and as such the Board finds that the Veteran 
suffered from intermittent hematuria during active duty 
service.

The record further provides that the Veteran continues to 
suffer from episodes of intermittent hematuria every 4 to 6 
months or 2-3 times a year according to the December 2008 VA 
examination report.  As such, the Board finds that the 
Veteran has a current diagnosis of intermittent hematuria.  

Having established that the Veteran has a current diagnosis 
of intermittent hematuria and that the Veteran suffered from 
episodes of intermittent hematuria while in service, the 
Board further notes that there is competent medical evidence 
that provides a nexus opinion between the Veteran's in-
service intermittent hematuria and current diagnosis.  In the 
December 2008 VA examination, the examiner opines that it is 
least as likely as not that the Veteran's diagnosis of 
intermittent hematuria is related to his military service as 
the Veteran started having episodes of intermittent hematuria 
while on active duty and continued after he left service.  
The examiner further notes that the intermittent hematuria is 
from a chronic unknown cause.  The Board finds that this 
establishes the necessary nexus between an in-service 
occurrence and current disability.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the Veteran has a current 
diagnosis of chronic intermittent hematuria; suffered from 
episodes of intermittent hematuria while in service; and 
there is a competent medical opinion, based on treatment of 
the Veteran and review of the records, of a nexus, or link, 
between his currently diagnosis and his active military 
service.  The Board must therefore conclude that the 
Veteran's disability manifested by hematuria and/or blood 
from the penis was incurred in or aggravated by service.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim of service 
connection for a disability manifested by hematuria and/or 
bleeding from the penis.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an increased rating, in excess of 10 percent 
for service-connected residuals of fracture of the right 
fifth finger, is denied.

Entitlement to service connection for a disability manifested 
by hematuria and/or bleeding from the penis is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


